DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims to recite method claims and set forth limitations not previously considered.  Support for the amendments is found in the original filing.  No new matter is presented.  
The amendments overcome the previous rejections under section 112; however, new rejections under section 112 are now below set forth addressing the amended claims.
Amended grounds of rejection are below set forth addressing the amended claims.
Election/Restrictions
The applicant has amended the claims to recite a method rather than a composition as was originally examined due to issued and rejections under section 112.  The examiner will continue examination of the method claims as the previously cited prior art remains relevant.  Having elected the method the applicant may not amend to a composition as the method is elected by original presentation.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble an intended use of cleaning the deposits present in the internal parts of a compression ignition engine, the method comprising…. However the method steps do not actively and positively recite adding the fuel to a compression ignition engine possessing a combustion chamber and fuel injection system having deposits therein.  The language of the claims thereby giving rise to certain lack of antecedent basis.  For example “said internal parts”, “said engine” “the deposits” etc.  The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966   To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)  For clarity of the metes and bounds of the claimed inventions the claims should be corrected.
Claim 12 recites “the internal parts selected consist of”  No selection is previously recited as such this lacks antecedent basis.  The language initially appears to recite Markush opening language but is directed to a sole component.  For example:  wherein the internal part comprises a fuel injection system.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koivusalmi, Pilola, Aalto (WO2008/152199A1)
Regarding Claims 1-5 and 12-14:
Koivusalmi, Pilola, Aalto (WO2008/152199A1) discloses producing branched hydrocarbons of C5-28 which are saturated (i.e. paraffins) for use as diesel fuels, kerosene and gasoline (overlapping and encompassing the claimed distillation ranges) from material of biological origin subjected to various steps including hydro de functionalization and isomerization (Abstract) and hydro de oxygenation (P9 L22-32) 

    PNG
    media_image1.png
    381
    810
    media_image1.png
    Greyscale

(i.e. normal paraffin and iso paraffin) the product is branched saturated hydrocarbon paraffin more than 99 vol. %  and n paraffin less than 30 wt.% less than 15 wt. % aromatic less than 10 vol. % (P22 L15-26) (a branched and paraffinic hydrocarbon product of C5-28 (P21 L1-10) (meeting the limitation for paraffin content of the paraffin cut, iso paraffin content of the paraffin cut, and for paraffin content in the composition)
(overlapping and encompassing the claimed distillation ranges)
The feed stock for the composition includes plant oils cottonseed oil, etc. (P13 L1-7 and L27-33 meeting the limitation for vegetable oils)
The product includes branched and paraffinic hydrocarbon suitable for diesel fuel kerosene and gasoline having carbons form C5 to C28 (P21 L1-15 )  For diesel the branched structure results in exceptionally low cloud point and cold filter plugging point with good cetane (P21 L10-14)  (diesel having a distillation range which will overlap the claimed range)


    PNG
    media_image2.png
    628
    829
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    249
    807
    media_image3.png
    Greyscale

The saturated hydrocarbon is more than 99 vol. % paraffin (P22 L17-22) and less than 30 wt. % or less than 15 wt.% n paraffin (P22 L20-24) (i.e. meeting the range of paraffin in the paraffin fraction and meeting the limitations for at least 50 wt.% iso paraffin)
The products produced from vegetable oils such as palm oil which has been hydrotreated  (P31 L10-25 palm oil recognized in the instant application as a vegetable oil at [0041]) comprises mainly branched iso paraffin suitable for gasoline kerosene and diesel (P32 L15-18 diesel having an overlapping distillation range) The product has no sulfur (P25 L15-17) and reduced NOx (P25 L20-24) 
	The branched hydrocarbons provide enhanced low temperature properties and can be used in diesel fuel (P24 L20-25 iso paraffin) The fuel has exceptionally low cloud point and cold filter plugging point with a good cetane number (P21 L10-14) 
The has oxidation and thermal stability and the fuel product has reduced gum like deposits such as in fuel filters, injection nozzles, heat exchangers and engine systems  and have good combustion characteristics such as reduced smoke formation (P24 L10-25)  The composition is designed for use in compression ignition engines, where diesel fuel is injected as a high pressure spray within the flammable limits of diesel  (P24 L26-P25) (-- i.e. reduced deposits and meeting the limitations for performing the combustion of said fuel composition in said engine thereby cleaning the deposits in the parts of a compression ignition engine such as combustion chamber and fuel injection system and for combustion of the fuel in an engine of a compression ignition engine and fuel injection system of claim 1 and 12)
The cetane number indicates easy self-ignition when compressed in diesel engine (P25 L4-8 compression ignition engine and vehicle) and is particularly designed for use in compression ignition engines (P24 L26-P25L10)  The fuel meets vehicle diesel fuel standards (See Table 9 – i.e. rendering obvious a diesel vehicle of the instant claims)

    PNG
    media_image4.png
    193
    828
    media_image4.png
    Greyscale
P25 (meeting the limitations of claims)
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"




Claims 6-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koivusalmi, Pilola, Aalto (WO2008/152199A1) as applied to claims 1-5 and 12-14 above further in view of Papin et al (2017/0058225)
Regarding claims 6-11 and 16:
Koivusalmi, Pilola, Aalto discloses the limitations above set forth.  Koivusalmi discloses the obtained fuel can be mixed with conventional fuels and additives may be used in small amounts to mix (P10 L25-30 i.e. not extensive) The fuel may be blended at any level with petroleum diesel and with FAME biodiesel (P26 L1-5) 
While the reference teaches a paraffinic base fuel made from hydrotreated vegetable oils it does not expressly disclose the additives to formulate a final fuel composition such as antioxidant (phenol/amine, triazole or quaternary ammonium salt detergent/dispersant)  The examiner notes that these are well known additives used in formulating diesel and other fuel compositions and would be obvious to add same; however since the reference does not expressly recite same the prior art:
Papin et al (2017/0058225) discloses a composition of fuel additives comprising a triazole derivative and a quaternary ammonium salt in a diesel fuel to limit deposits in the engine such as in direct injection diesel engines (Abstract)  the two additives provide a synergistic effect to control deposits of diesel fuels [0036] 
 The additive includes a triazole derivative [0038](meeting claim 11 for metal passivator agent having triazole groups) and a quaternary ammonium salt from reaction of a nitrogen compound comprising a tertiary amine function with a quaternizing agent, the nitrogen compound includes the reaction of an acylating agent with a hydrocarbon group and a tertiary amine group and a group selected from primary and secondary amines and the alcohols [0044] 

    PNG
    media_image5.png
    225
    541
    media_image5.png
    Greyscale

The product of an acylating agent substituted with a hydrocarbon group and a compound comprising at least one tertiary amine group and a compound comprising at least one  group selected from primary amines secondary amines and alcohols [0088] the hydrocarbon substituent includes polyisobutyenyl and the acylating agent may be a polyisobutenyl succinic anhydride [0093] the tertiary amine group includes N, N-dimethylaminopropylamine [0096] and the nitrogen compound includes a product reaction of acylating agent substituted with hydrocarbon group and amine:


    PNG
    media_image6.png
    589
    552
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    301
    514
    media_image7.png
    Greyscale
(meeting claims 6-8 and 16)

    PNG
    media_image8.png
    212
    499
    media_image8.png
    Greyscale


(meeting claims 6-8 and 16)
The composition further comprises antioxidant additives such as hindered phenols and aromatic amines including such as BHT and BHQ [0153] (meeting claim 10 – phenolic antioxidant and claim 11 for an aromatic amine antioxidant)
The composition may further comprise metal chelating agents [0159] (meeting claim 11)
The additives are each used in ranges of 5 to 5000 ppm or 20-500 ppm or 30-250 ppm and a person skilled in the art will easily adapt the concentration of the composition of the additives as a function of optional dilution in solvent etc. [0178] (overlapping the range of claims 9-11)
The fuel comprises at least 5 ppm or at least 100 ppm of additives up to 10 mass % of additives [0179] 
The additives are in a diesel fuel having less than 500 ppm sulfur and are for use in compression engines and having a boiling point between 100-500 °C.  [0168] or less than 50 ppm or less than 100 ppm sulfur [0177]  
The diesel fuels include synthetic from treatment of vegetable origin [0172] such as hydrotreated vegetable oils [0176] 
The diesel fuel may be used in a diesel engine to limit deposits including direct injection engines,  high pressure injection systems/common rail, etc. [0180] 
The composition is used in a diesel fuel and a direct injection engine and limits deposits by said use and cleaning the engine (See claims 27-33)
The additive cleans the fouled internal parts of an injection system of an engine by removing at least partly the deposits [0067][0180]
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the additives of Papin including the triazole and the quaternary ammonium salt in the amounts taught therein in the composition and method of Koivusalmi, Pilola, Aalto to further limit deposits and clean existing deposits.
Claims 1-6 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Williams (WO 2019/007857) published 1/10/2019 (the instant application claiming a foreign priority for an effective filing date of 1/31/2019)
Regarding Claims 1-6 and 10-14 
Clark, Williams (WO 2019/007857) discloses use of a paraffinic gasoil in a diesel fuel composition to reduce deposits in a compression ignition engine (P3 L5-10 meeting the limitations of claim 1 for compression ignition engine and cleaning deposits and combustion) direct injection diesel engine, common rail type engine, engines for on road use or off road use (P12 L 25-33)(meeting the limitations of claims 1 and 12-14 – i.e. a vehicle)
The composition is sued in Exhaust Gas Recirculation systems in compression ignition engines to reduce the build up of deposits (P L1-10) The engines include a wide variety of diesel engines form light medium and heavy duty (P1 L10-14) 
The fuel is used in a direct injection diesel engine for on road or off road use (P12 L25-30 – i.e. a vehicle and fuel injection system) The fuel meets various DIN EN ISO standards for vehicles (Tables 1-2 – i.e. a vehicle) 
The fuel is combusted in a Euro engine (P18 L1-15) See claim 10 of the reference where the fuel is combusted in a compression ignition internal combustion engine to reduce deposits.
The essential component is a diesel fuel having from  90-100 % v/v paraffinic fuel (P3 L27-33)  The paraffinic gas oil may be derived from hydrogenated vegetable oil (P4 L4-10)   The paraffinic gas oil will consist of at least 95 w/w or at least 98 w/w or 99.5 w/w or 100 % w/w of paraffinic component preferably iso and normal paraffin (P4 L25-33) (thereby meeting and enabling one of ordinary skill in the art at the time of filing the invention to readily envisage the paraffin content of the instant claims including but not limited to claim 1, 3, 5)
	The fuel has a T95 of 360°C or less (P13 L10) Boiling of the fuel includes 180°C to 344 °C (See Table 1 overlapping the range of claim 1)  Density and distillation properties stay within the requirement of diesel specifications (P4 L7-12 overlapping the range of claim 1)
The fuel may be suitable for use in arctic applications as winter grade diesel fuel with excellent cold flow properties (P9 L7-12) 
The composition may be used in direct injection diesel engines, common rail type or indirect injection diesel engines, etc. (P12 L25-33) (meting claims 1 and 12-14)
The fuel may be additives with fuel additives in ranges of up to 10,000ppmw (P10 L2-10) such as antioxidants, lubricity enhancers, detergents, dispersants etc. such as polyolefin substituted succinimides or succinamides or polyamines such as polyisobutylene succinimides succinamides aliphatic amines, Mannich bases or amines and polyolefin/polyisobutylene maleic anhydrides.  Detergent and dispersants are known and commercially available.    (P10 L10-P11 L5) the antioxidants include phenolics such as 2, 6, di tert butyl phenol and phenylene diamines such as N N di sec butyl p phenylenediamine (P11 L20-25)  Additives include anti rust and corrosion inhibitors (P L15-25) 
Regarding the amounts/ranges: the reference teaches ranges which overlap etc. as more fully above set forth.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"

Claims 7-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, Williams (WO 2019/007857) published 1/10/2019 (the instant application having foreign priority for an effective filing date of 1/31/2019) as applied to claims 1-6 and 10-14 above further in view of Papin et al (2017/0058225)
Regarding Claims 7-9 and 16:
	Clark, Williams (WO 2019/007857) published 1/10/2019 discloses the limitations above set forth.  The fuel may be additivities with fuel additives in ranges of up to 10,000ppmw (P10 L2-10) such as antioxidants, lubricity enhancers, detergents, dispersants, metal deactivators, corrosion inhibitors, (P11 L1-33)  etc. such as polyolefin substituted succinimides or succinamides or polyamines such as polyisobutylene succinimides succinamides aliphatic amines, Mannich bases or amines and polyolefin/polyisobutylene maleic anhydrides.  (P10 – P11 L5)
Detergent and dispersants are known and commercially available.    (P10 L10-P11 L5)  However WO2019/007857 does not expressly disclose a quaternary ammonium formed by the reactants of claims 7-9:
Papin et al (2017/0058225) discloses a composition of fuel additives comprising a triazole derivative and a quaternary ammonium salt in a diesel fuel to limit deposits in the engine such as in direct injection diesel engines (Abstract)  the two additives provide a synergistic effect to control deposits of diesel fuels [0036] 
 The additive includes a triazole derivative [0038] and a quaternary ammonium salt from reaction of a nitrogen compound comprising a tertiary amine function with a quaternizing agent, the nitrogen compound includes the reaction of an acylating agent with a hydrocarbon group and a tertiary amine group and a group selected from primary and secondary amines and the alcohols [0044] 

    PNG
    media_image5.png
    225
    541
    media_image5.png
    Greyscale

The product of an acylating agent substituted with a hydrocarbon group and a compound comprising at least one tertiary amine group and a compound comprising at least one  group selected from primary amines secondary amines and alcohols [0088] the hydrocarbon substituent includes polyisobutyenyl and the acylating agent may be a polyisobutenyl succinic anhydride [0093] the tertiary amine group includes N, N-dimethylaminopropylamine [0096] and the nitrogen compound includes a product reaction of acylating agent substituted with hydrocarbon group and amine:


    PNG
    media_image6.png
    589
    552
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    301
    514
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    212
    499
    media_image8.png
    Greyscale

(meeting claims 6-8)
The composition further comprises antioxidant additives such as phenols such as BHT and BHQ [0153] (meeting claim 11 – phenolic antioxidant)
The composition may further comprise metal chelating agents [0159] 
The additives are each used in ranges of 5 to 5000 ppm or 20-500 ppm or 30-250 ppm and a person skilled in the art will easily adapt the concentration of the composition of the additives as a function of optional dilution in solvent etc. [0178] (overlapping the range of claims 9-11)
The fuel comprises at least 5 ppm or at least 100 ppm of additives up to 10 mass % of additives [0179] 
The composition further comprises antioxidant additives such as hindered phenols and aromatic amines including such as BHT and BHQ [0153] (meeting claim 10 – phenolic antioxidant and claim 11 for an aromatic amine antioxidant)
The composition may further comprise metal chelating agents [0159] (meeting claim 11)

The additives are in a diesel fuel having less than 500 ppm sulfur and are for use in compression engines and having a boiling point between 100-500 °C.  [0168] or less than 50 ppm or less than 100 ppm sulfur [0177]  
The diesel fuels include synthetic from treatment of vegetable origin [0172] such as hydrotreated vegetable oils [0176] 
The diesel fuel may be used in a diesel engine to limit deposits including direct injection engines,  high pressure injection systems/common rail, etc. [0180] 
The composition is used in a diesel fuel and a direct injection engine and limits deposits by said use and cleaning the engine (See claims 27-33)
The additive cleans the fouled internal parts of an injection system of an engine by removing at least partly the deposits [0067][0180]
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the additives of Papin in the amounts taught therein in the composition and method of to further limit deposits and remove existing deposits in the composition and method of Clark, Williams (WO 2019/007857).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17427084 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a fuel from hydrotreated vegetable oil, having overlapping ranges of paraffin and isoparaffin and distillation ranges with the same additives (i.e. quaternary ammonium salt of same reaction product, triazole, phenolic antioxidant, amine antioxidant, etc.) in overlapping ranges.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. 
Applicant argues the co-pending application is directed to a composition and not to a method and therefore is sufficiently distinct from the co-pending application as to not warrant a double patenting rejection.  This is not persuasive.  The composition is for use in an engine and is claimed for said use for detergency (i.e. cleaning deposits).  The composition of a fuel in the same boiling range, etc. being that of the instant claims renders obvious the use in a compression ignition engine. 
The above cited prior art discloses the claimed fuel composition used/combusted in a compression ignition engine having a direct injection system.  As such they render obvious the claimed method (the fact that there is an EGR system which benefits from combusting said fuel does not overcome the cited prior art of WO 2019/007857 as the fuel is combusted in an engine have the fuel injection system)
Applicant argues the prior art is directed to preventing deposits rather than cleaning deposits and is therefore distinguished.  This is not persuasive.  The fuel is a paraffinic fuel.  Paraffins are known by those in the art as solvents; as such, removing or solvating deposit would be expected to occur with the use of said fuel type.  The examiner notes that the examples of the instant specification all require the amine additive.  The prior art as above set forth teaches such an additive.  This additive is known (as taught by Papin) to remove existing deposits.  As such the prior art teaches or renders obvious the cleaning of existing deposits.
The above prior art discloses the claimed composition combusted in the claimed engine as such it will necessarily perform in the claimed manner of cleaning deposits as well as preventing same.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Papin recognizes the amine additive in a diesel fuel will remove deposits.  Nonetheless the examiner also notes:  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying the prior office action.  For example:
US 8,142,527 discloses diesel fuel made form soybean oil using hydrotreatment steps (See Example 6 C14-C15) diesel made from vegetable oil over catalyst with hydrogen (See also Claim 1 reference steps of vegetable oil hydro deoxygenate and hydro isomerizing, etc.) to create as in Example 6A a fuel having Initial Boiling Point of 223.3 °C and final boiling point of up to 350°C having 40.1 % linear paraffin and 52.5 % branched paraffin (total of 92.6 % meeting claim 1) 
(US 2009/0250376) discloses a paraffin rich fuel component derived from a renewable feed stock (abstract) formed from steps including hydrogenation, hydro isomerization and hydrocracking [0015] the renewable feed stock includes those originating from plants such as soybean oil, canola oil, corn oil, olive oil, etc. [0025] and is suitable as a blending component for an aviation fuel or gasoline fuel depending on the application additives may be combined to meet the various specifications [0026] for example a soybean oil was treated with various hydrotreatment steps to form a C15-18 normal paraffin which is further treated to isomerize it forming a jet fuel [0062] 
Aalto et al (US 2015/0191404) discloses paraffin produced from biological raw materials which are hydrotreated and isomerized [0017] 40-50 wt. % C14 paraffin and 40-45 wt.% C15 paraffin [0021] the total iso paraffin content is more than 93 wt.% or more than 99 wt.% based on the total weight of the composition [0023] the boiling point rant of 240-260C [0027] and is a fuel component [0018](See claim 18 of reference) 
The distillation range for the isoparaffinic fractions include those of Table 9 showing IBP 131.6°C and FBP of 306.8°C range.     See Table 12 for iso paraffinic feed stock IBP 188.2°C FBP 300.9°C.  
US 2019/0225904) discloses renewable raw material such as palm oil canola oil, soybean oil [0038] hydrotreated to for a paraffinic component of C15-18 range of more than 90 % wt. [0040] having an i/n ratio of at least 2.2 or at least 2.3 or at least 3 or at least 4 w/w [0041]   The composition is a diesel fuel component [0052] and is in the fuel composition in a range of 5-90 wt.% [0055] The renewable HVO has an initial boiling point of 227.6 and a 95 vol % of 298.7 (Table 1)  A smaller amount of cetane improver is needed with hydrotreated vegetable oil [0060] 
Sugano (US 2009/0235575) discloses a fuel composition comprising 98 % by volume or less of a FT synthetic base oil and/or hydrotreated vegetable oil and a petroleum oil in an amount of 2-30 % by vol. as well as a cold flow improver and surface active agent (Abstract) The fuel formed from vegetable oil and hydrotreated to form gas oil composition can be easily produced by adjusting the blend of the hydrocarbon compounds [0021] The gas oil from hydrotreating vegetable oil will have equivalent characteristics to that of the FT oil [0062] The hydrotreated vegetable oil [0063] is 98 % vol. or less of the composition  [0071]
The product has a 10 % distillation temperature of 160° C or higher and 230° C or lower and a 90 % distillation temperature of 280°C or higher and 340°C or lower and an end point of 360 C or lower [0072] (i.e. 160-360°C) The composition may comprise additional additives such as detergents including reaction products of isobutylene copolymers and amide, polybutenyl succinimides, etc. [0129] in amounts such as 500 ppm or less [0130] phenolic and amine antioxidants, metal deactivators, anticorrosive, etc. [0136] 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771